ALTENBERND, Judge.
In this appeal brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the revocation of Kevin Jennings’ community control and the sentence imposed on revocation as that sentence is reflected in the corrected sentencing document, which was entered during the pendency of this appeal pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). We write only to note that with respect to this sentence, Mr. Jennings retains his youthful offender classification as pronounced by the trial court during sentencing on the revocation of his community control and as reflected in the order granting his rule 3.800(b)(2) motion to correct his sentence.
Affirmed.
VILLANTI and LaROSE, JJ., concur.